DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.       Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Preliminary Amendment 

3.	Preliminary amendment filed on 11/8/19 has been entered.  	
Information Disclosure Statement
4. 	The information disclosure statement (IDS) submitted on 11/8/19 the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings
5.	The Examiner has approved drawings filed on 11/8/19.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: determination device in claim 1 – 25, notification device in claim 9, 10, display device in claim 11, a storage device in claim 12, a display device in claim 12, a discharge device in claim 24, cardboard sheet defect removal device in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 10 “determination device” specification does not describe a structure of non-structural term and how the structure performs the claim function for example determination device structure is not defined in the spec, what is a determination device structure is and how the determination device determines a quality (claimed function). 
Similarly depended claims 2- 25 are also rejected the same way as to claim. 1, Please explain.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 – 24, are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 – 18, 22- 23, 31 of copending Application No. 16/070,985  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in 1866 are broad version  of 0985. Claims of the instant application are anticipated by the claims of 0985 case.
With respect to claim 1 of the instant application, claim 1 of the 0985 a corrugated board sheet defect in a single- faced cardboard. Sheet guided by a guide by a guide member.
A cardboard sheet defect detection device for detecting a defect of a single-faced cardboard sheet guided by a guide member outside a corrugated core, the device comprising: (claims 1 of the instant application is fully discloses by copending application 0985, lines 1- 3, claim 1).
an irradiation device that irradiates the core with light at an irradiation angle inclined as much as a preset predetermined angle with respect to the single-faced cardboard sheet (claims 1 of the instant application is fully discloses by copending  application 0985, lines 4-6 , claim 1); 
an imaging device that images an irradiated portion of the light in the core (claims 1 of the instant application is fully discloses by copending application 0985, lines 7- 8, claim 1); 

a determination device that determines a quality (note, determination device determines a quality corresponds to assessing) by comparing a length of the bright section or a length of the dark section which is defined by the image processing device with a preset determination value (claims 1 of the instant application is fully discloses by copending application 0985, lines 12- 14, claim 1). Finally, the additional requirements variously set forth In claims 2 - 23 of the instant application are variously stipulated by corresponding limitations set forth in claims 2 – 18, 22- 23, and 31, of the 0985 of copending application so that claims 2 - 23 of the instant application are also fully anticipated by claims 2 – 18, 22- 23, and 31 of the 0985 of copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 7, 9 -12, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mouri (US.PGPUB NO. 20100195115 A1).
As to claim 1, Mouri discloses a cardboard sheet defect detection device for detecting a defect of a single-faced cardboard sheet guided by a guide member outside a corrugated core (see abstract), the device comprising:
an irradiation device that irradiates the core with light (inspection light 5 )  at an irradiation angle inclined as much as a preset predetermined angle (optical project 2 ) with respect to the single-faced cardboard sheet ( see para 37, reciting inclined slightly predetermined angle ( fig 1-4, all show an angle see para 37- 38); 
an imaging device that images an irradiated portion of the light in the core (see optical receiver 4 and light receiving element 4a in para 37 – 38); 
an image processing device (computer 60 connected to a production management device 90) that defines a bright section or a dark section along a transport direction of the single-faced cardboard sheet, based on a captured image captured by the imaging device (note, the reflected light that is detected such as that recited in para 44-48, corresponds to light portions and the areas without reflected light would correspond to dark portions); and
See especially paragraph 0044-48, disclosing how the detected reflected light is compared with the allowable ranges Wp and Wh, which correspond to the assessment values).
As to claim 2, Mouri discloses the cardboard sheet defect detection device , wherein after the determination device determines the quality by comparing the length of the bright section or the length of the dark section with the determination value, the determination device collects a predetermined number of determination results, and thereafter, as the determination value, the determination device uses a value obtained by calculating and averaging a plurality of the lengths of the bright sections for which quality determination is previously completed or a plurality of the lengths of the dark sections for which quality determination is previously completed (See allowable range data 86 and allowable range database 85, disclosing in paragraph 0042. See also paragraph 0049-52, disclosing the use of the allowable range data and databases. See paragraph 0025, disclosing that “The "allowable range data" can be described by a combination of the upper limit and the lower limit of the allowable range, and can be set based upon calculation, actual measurement, or the like, by the flute type information made of a combination of the corrugation type information, the medium information, and the liner information or the like”).

As to claim 4, Mouri discloses the cardboard sheet defect detection device , wherein the determination value is set for each type of the single-faced cardboard sheet, and is stored in a storage device ( See paragraph 0049, disclosing allowable range data 86 which is from the allowable range database 85 which is stored in storing means 26. Paragraph 0026 further discloses that “As the "storage device", an embedded memory of a computer, or an external storage device such as a hard disk, a flexible disk, or a CD-R may be used. Further, the "information acquiring means" and the "allowable range shifting means" can be realized as a function of a computer, the processing of which is performed by a central processor according to a program stored in a main storage device”).

an inspection position setting device that sets a plurality of inspection positions in a width direction of the single-faced cardboard sheet, based on width information of the single-faced cardboard sheet , wherein the determination device determines the quality of the single-faced cardboard sheet ( see para 12) , based on the captured image at the plurality of inspection positions set by the inspection position setting device from the captured images in an entire region in the width direction which are captured by the imaging device ( see  paragraph 0056, disclosing that “Further, though the case of using a PSD element as a light-receiving element has been illustrated, the present invention is not limited thereto, so a photodiode array or an image sensor can also be used. Further, though a case of disposing plural pairs of a light-emitting element and a light-receiving element in the width direction of a corrugated cardboard sheet is illustrated, the present invention is not limited thereto, so, for example, it is also possible to adopt a configuration in which the light-receiving element is two-dimensional image sensor, and reflected light can be received over almost full width of a corrugated cardboard sheet by one image sensor.” The use of a photodiode array or image sensor would provide the pixel capability).
As to claim 6, Mouri discloses the cardboard sheet defect detection device , wherein the inspection position setting device sets non-inspection regions in respective end portions in the width direction in the single-faced cardboard sheet, and sets the plurality of inspection positions at every predetermined interval  ( see para 06, 38) in an 
As to claim 7, Mouri discloses the cardboard sheet defect detection device, wherein the plurality of inspection positions are set in the inspection region at an equal interval (see para 06, 38 note interval with respect to width direction of the single - faced corrugated cardboard sheet 50).
As to claim 9, Mouri discloses the cardboard sheet defect detection device, further comprising:
a notification device that performs notification of defect occurrence when the defect of the single-faced cardboard sheet is determined by the determination device (see para 36 and 38).
As to claim 10, Mouri discloses the cardboard sheet defect detection device, wherein the notification device issues an alarm (see para 40, 45).
As to claim 11, Mouri discloses the cardboard sheet defect detection device, further comprising: a display device that displays an image of the single-faced cardboard sheet which is determined by the determination device (note, para 5 defect flutes are examined on manufacturing line during production of cardboard sheet, fig 5, 90).

As to claim 24, Mouri discloses a cardboard sheet defect removal device comprising: the cardboard sheet defect detection device (see para 14, 15); and
a discharge device that discharges a double-faced (see para 37, 47 – 48) cardboard sheet cut into a predetermined length (see para 46) which includes a defective location detected by the cardboard sheet defect detection device (see para 45).
Allowable Subject Matter
10.	Claims 8, 13- 23, 25 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other prior art cited 
11. 	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  US. Patent Number: 5351308; 4737846; US PGPUB NO. 20100310284 A1; 20090091761 A1; 20080317940 A1. 




Contact information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C. CHAWAN whose telephone number is (571) 272-7446, The examiner can normally be reached on 7,30- 5,00. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571-272-7409, The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, (Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHEELA C CHAWAN/
Primary Examiner, Art Unit 2669